      Case 2:20-mj-09119-ESW Document 45 Filed 06/19/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. MJ- 20-09119-PHX-ESW
10                  Plaintiff,                        AMENDED ORDER
11   v.
12   Austin Steinbart,
13                  Defendant.
14
15
16           Pending before the Court is the Defendant’s “Motion to Extend Time to Indict and
17   Exclude Time Under Speedy Trial Act.” (Doc. 43.) After review, the Court will grant the
18   Motion.
19           Accordingly,
20           IT IS ORDERED that the Motion (Doc. 43) is granted.
21           IT IS FURTHER ORDERED that the Court’s extension of the indictment deadline
22   and exclusion of time under the Speedy Trial Act are based on the following findings of
23   fact:
24           1.    The last day and time that a grand jury was in session in the District of
25   Arizona was March 11, 2020 at 3:19 p.m.
26           2.     Pursuant to D. Ariz. General Orders 20-12, 20-20, and 20-26 all grand jury
27   proceedings were suspended as of March 16, 2020, and the grand jury will not be in session
28   again until at least June 30, 2020.
      Case 2:20-mj-09119-ESW Document 45 Filed 06/19/20 Page 2 of 2



 1          3.     Due to the effect of the public health recommendations on the ability of grand
 2   jurors and counsel to be present in the courtroom in light of the recent outbreak of
 3   Coronavirus Disease 2019 (COVID-19) and the well-documented concerns surrounding
 4   this virus, the time period for presentment to the grand jury in this case will need to be
 5   extended further. Fed. R. Crim. P. 6(a)(1) requires a grand jury to have between 16 and 23
 6   members. On June 12, 2020, the CDC issued guidance for protocols that should be
 7   implemented to mitigate the spread of COVID-19 in public gatherings. Pursuant to General
 8   Order 20-26, grand jury proceedings will not resume in the District of Arizona until the
 9   Court reviews and approves measures to conduct grand jury operations in accordance with
10   CDC protocols, including social distancing standards. Such protocols have not yet been
11   approved. Therefore, the grand jury will not be in session again in the District of Arizona
12   until at least June 30, 2020. Accordingly, the time for presentment of this case to the grand
13   jury will be extended for an additional 30 days. This 30-day period shall be excluded under
14   the Speedy Trial Act. The Court specifically finds that the ends of justice served by
15   ordering the extension outweighs the best interests of the public and any defendant’s right
16   to a speedy trial, pursuant to 18 U.S.C. § 3161(h)(7)(A). In addition, pursuant to 18 U.S.C.
17   § 3161(h)(7)(B)(i) and (iii), the Court finds that a miscarriage of justice would result if
18   time were not excluded under these unique circumstances, during which it is unreasonable
19   to expect return and filing of the indictment within the time period specified in § 3161(b).
20          Dated this 19th day of June, 2020.
21
22                                                              Honorable John Z. Boyle
23                                                              United States Magistrate Judge

24
25
26
27
28


                                                 -2-
